--------------------------------------------------------------------------------

Exhibit 10.19
 
Miller Industries, Inc.
8503 Hilltop Drive
Ooltewah, TN 37363

 
November 27, 2013
 
VIA EMAIL
Mr. Jeffrey I. Badgley
1905 Stoney Creek Drive
Chattanooga, TN 37421
 
Re:  Employment and Change in Control Agreements
 
Dear Mr. Badgley:
 
At its meeting on November 4, 2013, the Board of Directors of the Company made
the determination to terminate the automatic renewing feature of your Employment
Agreement and the associated change in Control Agreement, as each was amended
and restated, dated December 30, 2008.  As such, I have been directed to provide
you with Notice of such action.
 
Accordingly, effective December 31, 2013, under paragraph 3 of the Employment
Agreement between you and the Company, as amended and restated, dated December
30, 2008 and under Paragraph II of the Change in Control Agreement between you
and the Company, as amended and restated, dated December 30, 2008, the Term of
the Agreements will not be extended.
 
All other terms of the Agreements shall remain unchanged.
 
Please acknowledge receipt of this letter by signing in the space provided below
and return to me by email.
 

   
Very truly yours,
             
/s/ Frank Madonia
     
Frank Madonia,
     
General Counsel
         
FM/jf
             
Receipt acknowledged
             
/s/ Jeffrey I. Badgley
     
Jeffrey I. Badgley
     

 

 